DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on May 2nd, 2022, has been entered. 
Upon entrance of the Amendment, claim 9 was amended and claim 21 was added. Claims 1-16 and 18-21 are currently pending. 
Claim 9 was rejected under 35 U.S.C. 112(b) as being indefinite. Claim 9 has been amended. The rejection of claim 9 under 35 U.S.C. 112(b) has been overcome and is withdrawn
Response to Arguments
Applicant’s arguments, filed on May 2nd, 2022, with respect to claim 1, claim 8, and claim 14 have been fully considered and are persuasive. It was the examiner’s position that, since the cutting device passes through the first electrical plating and cuts the mold encapsulation to create a channel, it was considered “cuts through the first electrical plating”.  After fully considering the Applicant’s arguments, the examiner agrees that “cutting between the first electrical plating” does not meet the claimed limitation of “cutting through the first electrical plating”. The rejections of claims 1, 8, and 14 are withdrawn.
Reasons for Allowance
Claims 1-16 and 18-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1, claim 8, and claim 14 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on May 2nd, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “cutting through the first electrical plating on the bottom surface of the second lead through the top major surface of the mold encapsulation to create a channel” in combination with the rest of limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the limitations including “cutting through the mold encapsulation, the second lead, and the first electrical plating on the bottom surface of the second lead to create a channel” in combination with the rest of limitations recited in claim 8.
Regarding to claim 14, the prior art fails to anticipate or render obvious the limitations including “the second series of parallel cuts cutting through the second major surface of the mold encapsulation, each of the plurality of leads, and the electrical plating of each of the plurality of leads” in combination with the rest of limitations recited in claim 14.
Claims 2-7, 9-13, 15-16, and 18-21 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828